United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-21059
                         Summary Calendar



SAMMY K. SHIPMAN,

                                    Plaintiff-Appellant,

versus

MICHAEL CROOKS, VAMERNETERS SMITH; JAMES A. SIMPSON; MIKE WILSON;
WAYNE SCOTT, Director; LANNETTE LINTHICUM, Dr.,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-1655
                        --------------------

Before EMILIO M. GARZA, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Sammy K. Shipman, Texas prisoner #583548, appeals the grant

of summary judgment and dismissal with prejudice as frivolous of

his 42 U.S.C. § 1983 complaint, which alleged constitutional

violations in connection with his being sprayed with chemical

agents.   Shipman argues on appeal that Dr. Lannette Linthicum was

not entitled to qualified immunity with respect to his claim

against her in her official capacity for injunctive relief and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-21059
                                 -2-

that the district court erred in granting summary judgment in

favor of Vamerneters Smith, Michael Crooks, and Mike Wilson.    He

also argues that the district court failed to address his

state-law tort claims of assault and battery and that the

district court erred in finding that he was proceeding in forma

pauperis (“IFP”).    We do not consider the inmate affidavits

attached to Shipman’s appellate brief or his assertion that

Wilson was present during the incident in question as this

evidence and assertion are presented for the first time on

appeal.    Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26

(5th Cir. 1999).

     “[A] § 1983 action seeking prospective injunctive relief

based on federal constitutional violations may be brought against

state officials in their official capacities.”    Harris v.

Angelina County, 31 F.3d 331, 337-38 (5th Cir. 1994).   Qualified

immunity is not available as a defense in official capacity

actions.   See Kentucky v. Graham, 473 U.S. 159, 166-67, (1985).

As Shipman did not show that his constitutional rights were

violated or that the lack of a policy prohibiting the use of

chemical agents on him was a causative factor in his being

sprayed with chemical agents, the dismissal as frivolous of his

claim against Linthicum for injunctive relief was not an abuse of

discretion.    See Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir.

2001); Kentucky v. Graham, 473 U.S. at 166.    In dismissing this

claim as frivolous, the district court correctly noted that
                            No. 03-21059
                                 -3-

Shipman was proceeding IFP.   We note that any claims against

Linthicum in her individual capacity have been abandoned.       See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     The summary judgment evidence indicated that, with the

exception of a rash, Shipman suffered no injury from being

sprayed with chemical agents and that neither Smith nor Crooks

acted with malice on the day in question.   Rather, the summary

judgment evidence, including the evidence submitted by Shipman,

indicated that Smith and Crooks, in good faith, were trying to

make Shipman comply with Smith’s orders and to restore

discipline.   Accordingly, Smith and Crooks did not use excessive

force against Shipman, and the summary judgment in favor of these

two defendants was not error.    See Hudson v. McMillian, 503 U.S.
1, 6-7 (1992); Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir.

1998).

     Shipman argues that Wilson is liable as a supervisory

official because he told Smith to use chemical agents against him

with “knowledge that Smith possessed a propensity to misuse

chemical agents maliciously and sadistically against inmates.”

As he does not argue on appeal that Wilson should have developed

a policy to protect him from chemical agents or that Wilson knew

of his physical ailments, any arguments in that regard have been

abandoned.    See Brinkmann, 813 F.2d at 748.
                            No. 03-21059
                                 -4-

     The summary judgment evidence did not indicate that Wilson

knew Smith had a propensity to misuse chemical agents or that any

prison policy or lack of policy constituted a repudiation of

Shipman’s constitutional rights or was the moving force behind a

constitutional violation.   See Thompkins v. Belt, 828 F.2d 298,

304 (5th Cir. 1987).   Accordingly, the district court’s grant of

summary judgment in favor of Wilson was not error.

     The district court did not address Shipman’s state-law

claims of assault and battery against Smith and Crooks.   We AMEND

THE JUDGMENT to reflect that these state-law claims are DISMISSED

WITHOUT PREJUDICE, see Bass v. Parkwood Hosp., 180 F.3d 234, 246

(5th Cir. 1999), and we AFFIRM AS AMENDED.

     AFFIRMED AS AMENDED.